PREGUNTAS Y RESPUESTAS SOBRE LA PRESTACIÓN DE
SERVICIOS A NIÑOS CON DISCAPACIDADES DURANTE EL BROTE
DE CORONAVIRUS 2019
MARZO DE 2020
Los Centros para el Control y la Prevención de Enfermedades (Centers for Disease
Control and Prevention, CDC) están respondiendo a un brote de enfermedad
respiratoria provocado por un nuevo coronavirus llamado enfermedad por coronavirus
2019 (COVID-19). Los CDC han publicado una guía provisional para ayudar a los
administradores de los programas de cuidado infantil públicos y privados y las escuelas
de jardín de infantes a 12.° grado a planificar y prevenir la propagación de la COVID-19
entre los estudiantes y el personal. Consulte Interim Guidance for Administrators of
US Childcare Programs and K–12 Schools to Plan, Prepare, and Respond to
Coronavirus Disease 2019 (Guía provisional para administradores de programas de
cuidado infantil de EE. UU. y escuelas de jardín de infantes a 12.° grado para planificar,
prepararse y responder a la enfermedad del coronavirus 2019) disponible en:
https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/guidance-for-schools.html.
Este documento de Preguntas y respuestas describe las responsabilidades de los
estados con los bebés, niños pequeños y niños con discapacidades y sus familias, y
con el personal que los atiende. Durante un brote de COVID-19, las agencias
educativas locales (Local Educational Agencies, LEA) y los programas de servicios de
intervención temprana (Early Intervention Services, EIS) deberán colaborar con su
agencia educativa estatal (State Educational Agency, SEA), la Oficina de Educación
Indígena (Bureau of Indian Education, BIE), o el departamento de salud pública local,
según corresponda, para abordar preguntas sobre cómo, qué y cuándo se deben
prestar servicios a los niños con discapacidades.1 Esto no crea ni confiere ningún
derecho a ninguna persona. Este documento de Preguntas y Respuestas no impone
ningún requisito adicional más allá de los incluidos en las leyes y regulaciones
aplicables. Las respuestas presentadas en este documento constituyen, en general,
una guía informal que representa la interpretación del Departamento de los requisitos

1 Este documento no aborda cuándo despide a un niño o cierra una escuela o una agencia principal

estatal de la Parte C porque los funcionarios escolares deben trabajar con sus departamentos de salud
locales para tomar esas decisiones. Sin embargo, el personal escolar y los programas y proveedores de
EIS de la Parte C pueden consultar la guía de los Centros para el Control y la Prevención de
Enfermedades (CDC) para obtener recomendaciones sobre el distanciamiento social y el cierre de
escuelas. El sitio web de los CDC contiene información para funcionarios de salud pública y
administradores escolares estatales y locales sobre las respuestas de las escuelas (jardín de infantes a
12.° grado) a la COVID-19 y los recursos para el cuidado infantil y los programas para la primera
infancia. Se puede acceder a estos documentos, junto con otras recomendaciones, en
https://www.cdc.gov/coronavirus/2019-ncov/community/index.html.

PREGUNTAS Y RESPUESTAS SOBRE LA PRESTACIÓN DE SERVICIOS A NIÑOS CON DISCAPACIDADES DURANTE UN
BROTE DE COVID-19

legales o reglamentarios aplicables en el contexto de los hechos específicos
presentados aquí y no son legalmente vinculantes. Las preguntas y respuestas
incluidas en este documento no pretenden reemplazar el estudio cuidadoso de la Ley
de Educación para Personas con Discapacidades (Individuals with Disabilities
Education Act, IDEA), la Sección 504 de la Ley de Rehabilitación (Rehabilitation Act) de
1973 (Sección 504), el Título II de la Ley para Estadounidenses con Discapacidades
(Americans with Disabilities Act) de 1990 (Título II), y sus regulaciones de
implementación. La Ley IDEA, sus regulaciones de implementación y otros documentos
importantes relacionados con la Ley IDEA se encuentran en: http://sites.ed.gov/idea.
Para obtener más información sobre los requisitos de la Sección 504 y el Título II, y sus
reglamentos de implementación, consulte
https://www2.ed.gov/policy/rights/guid/ocr/disabilityoverview.html.

2

PREGUNTAS Y RESPUESTAS SOBRE LA PRESTACIÓN DE SERVICIOS A NIÑOS CON DISCAPACIDADES DURANTE UN
BROTE DE COVID-19

A.

IMPLEMENTACIÓN DE LA PARTE B DE LA LEY IDEA Y LA
SECCIÓN 504 DURANTE UN BROTE DE COVID-19

Pregunta A-1: ¿Se requiere que una LEA continúe proporcionando una educación
pública apropiada y gratuita (Free Appropriate Public Education,
FAPE) a los estudiantes con discapacidades durante el cierre de una
escuela causado por un brote de COVID-19?
Respuesta:

La Ley IDEA, la Sección 504 y el Título II de la ADA no abordan
específicamente una situación en la que las escuelas primarias y
secundarias estén cerradas por un período prolongado (generalmente
más de 10 días consecutivos) debido a circunstancias excepcionales,
como un brote de una enfermedad en particular.
Si una LEA cierra sus escuelas para desacelerar o detener la
propagación de COVID-19, y no brinda ningún servicio educativo a la
población estudiantil en general, entonces no se requerirá que la LEA
brinde servicios a los estudiantes con discapacidades durante ese
mismo período de tiempo. Una vez que se reanuden las clases, la LEA
debe hacer todo lo posible para proporcionar educación especial y
servicios relacionados al niño de acuerdo con su programa de
educación individualizado (Individualized education program, IEP) o,
en el caso de los estudiantes con derecho a FAPE según la Sección
504, de acuerdo con un plan desarrollado para cumplir con los
requisitos de la Sección 504. El Departamento entiende que puede
haber circunstancias excepcionales que podrían afectar la forma en
que se proporciona un servicio en particular. Además, los equipos del
IEP y, según corresponda a un estudiante individual con una
discapacidad, el personal responsable de garantizar la FAPE para un
estudiante a los efectos de la Sección 504, deberían tomar una
determinación individualizada sobre si se necesitan servicios
compensatorios conforme a los estándares y requisitos aplicables.
Si una LEA continúa ofreciendo oportunidades educativas a la
población estudiantil en general durante el cierre de una escuela, la
escuela debe garantizar que los estudiantes con discapacidades
también tengan el mismo acceso a las mismas oportunidades, incluida
la provisión de FAPE. (Título 34 §§ 104.4, 104.33 del CFR [Sección
504] y Título 28 § 35.130 del CFR [Título II de la Ley ADA]). Las SEA,
las LEA y las escuelas deben garantizar que, en la mayor medida
posible, cada estudiante con una discapacidad pueda recibir la
3

PREGUNTAS Y RESPUESTAS SOBRE LA PRESTACIÓN DE SERVICIOS A NIÑOS CON DISCAPACIDADES DURANTE UN
BROTE DE COVID-19

educación especial y los servicios relacionados identificados en el IEP
del estudiante desarrollado en virtud de la Ley IDEA, o un plan
desarrollado conforme a la Sección 504. (Título 34 §§ 300.101 y
300.201 del CFR [IDEA], y Título 34 § 104.33 del CFR [Sección 504]).
Pregunta A-2: ¿Debe una LEA brindar educación especial y servicios relacionados a
un niño con una discapacidad que se ausenta por un período
prolongado debido a que el niño está infectado con COVID-19,
mientras las escuelas permanecen abiertas?
Respuesta:

Sí. Durante mucho tiempo, la posición del Departamento ha sido que
cuando se clasifica a un niño con una discapacidad como que necesita
instrucción en el hogar debido a un problema médico, según lo
ordenado por un médico, y está en casa por un período prolongado
(generalmente más de 10 días escolares consecutivos), es necesaria
una reunión del programa de educación individualizada (IEP) para
cambiar la colocación del niño y el contenido del IEP del niño, si se
justifica. Además, si las metas del IEP seguirán siendo las mismas y
solo cambiará el tiempo en educación especial, entonces el equipo del
IEP puede agregar una enmienda al IEP indicando específicamente la
cantidad de tiempo que se dedicará a la educación especial. Si un
niño con una discapacidad está ausente por un período prolongado
debido a una infección por COVID-19 y la escuela permanece abierta,
entonces el equipo del IEP debe determinar si el niño está disponible
para recibir enseñanza y podría beneficiarse de los servicios en el
hogar, como educación en línea o instrucción virtual, llamadas
telefónicas instructivas y otras actividades educativas basadas en el
plan de estudios, en la medida de lo posible. Al hacerlo, el personal
escolar debe seguir las pautas de salud adecuadas para evaluar y
abordar el riesgo de transmisión en la prestación de dichos servicios.
El Departamento entiende que puede haber circunstancias
excepcionales que podrían afectar la forma en que se proporciona un
servicio en particular.
Si un niño no recibe servicios durante un período de tiempo
prolongado, la escuela debe tomar una determinación individualizada
acerca de si pueden ser necesarios servicios compensatorios, y en
qué medida, de acuerdo con los requisitos aplicables, incluso para
compensar las habilidades que se hayan perdido.

4

PREGUNTAS Y RESPUESTAS SOBRE LA PRESTACIÓN DE SERVICIOS A NIÑOS CON DISCAPACIDADES DURANTE UN
BROTE DE COVID-19

Pregunta A-3: ¿Qué servicios debe proporcionar una LEA si una escuela pública
para niños con discapacidades se cierra selectivamente debido a la
posibilidad de complicaciones graves por un brote de COVID-19?
Respuesta:

Si una escuela pública para niños con discapacidades se cierra
únicamente porque los niños corren un alto riesgo de enfermedad
grave y muerte, la LEA debe determinar si cada niño retirado podría
beneficiarse de la instrucción en línea o virtual, las llamadas
telefónicas educativas y otras actividades educativas basadas en el
plan de estudios, en la medida en que estén disponibles. Al hacerlo, el
personal escolar debe seguir las pautas de salud adecuadas para
evaluar y abordar el riesgo de transmisión en la prestación de dichos
servicios. El Departamento entiende que puede haber circunstancias
excepcionales que podrían afectar la forma en que se proporciona un
servicio en particular.
Si un niño no recibe servicios durante un cierre, el equipo del IEP del
niño (o el personal apropiado en virtud de la Sección 504) debe tomar
una determinación individualizada acerca de si pueden ser necesarios
servicios compensatorios, y en qué medida, de acuerdo con los
requisitos aplicables, incluso para compensar las habilidades que se
hayan perdido.

_____________________________________________________________________
Pregunta A-4: Si un niño con una discapacidad con alto riesgo de complicaciones
médicas graves es excluido de la escuela durante un brote de COVID19 y la escuela del niño permanece abierta, ¿se considera la exclusión
un cambio en la colocación educativa sujeto a las protecciones del
Título 34 §§ 300.115 y 300.116 del CFR y el Título 34 §§ 104.35 y
104.36 del CFR?
Respuesta:

Si la exclusión es una medida de emergencia temporal (generalmente
10 días escolares consecutivos o menos), la prestación de servicios
tales como instrucción en línea o virtual, llamadas telefónicas
educativas y otras actividades educativas basadas en el plan de
estudios, en la medida en que estén disponibles, no se considera un
cambio en la colocación. Durante este período de tiempo, los padres
de un niño u otro miembro del equipo del IEP pueden solicitar una
reunión del IEP para analizar la posible necesidad de servicios en
caso de que sea probable que la exclusión sea de larga duración
5

PREGUNTAS Y RESPUESTAS SOBRE LA PRESTACIÓN DE SERVICIOS A NIÑOS CON DISCAPACIDADES DURANTE UN
BROTE DE COVID-19

(generalmente más de 10 días escolares consecutivos). Para las
exclusiones a largo plazo, una LEA debe considerar las decisiones de
colocación conforme a las protecciones procesales de la Ley IDEA
que constan en el Título 34 §§ 300.115 a 300.116 del CFR, con
respecto a la continuidad de las colocaciones alternativas y la
determinación de las colocaciones.
Según el Título 34 § 300.116 del CFR, un grupo de personas que
incluya a los padres y otras personas con conocimientos sobre el niño
y las opciones de colocación, debe tomar una decisión sobre el
cambio de colocación. Si el grupo de colocación determina que el niño
cumple con los criterios establecidos de alto riesgo y, debido a
inquietudes de seguridad y salud, las necesidades del niño podrían
satisfacerse a través de la instrucción en el hogar, entonces, según el
Título 34 §300.503(a)(1) del CFR, la agencia pública debe emitir una
notificación previa por escrito proponiendo el cambio de colocación.
Los padres que no estén de acuerdo con esta notificación previa por
escrito mantienen todos los derechos al debido proceso incluidos en el
Título 34 §§ 300.500-300.520 del CFR.
En el caso de los niños con discapacidades protegidos por la Sección
504 que son enviados a casa durante un brote de COVID-19 porque
corren un alto riesgo de sufrir complicaciones de salud, el
cumplimiento de los procedimientos descritos anteriormente y la
realización de las evaluaciones necesarias del niño satisfacen los
requisitos de evaluación, colocación y procedimiento del Título 34 §§
104.35 y 104.36 del CFR. La decisión de enviar a un niño a casa en
función de su alto riesgo de complicaciones médicas debe basarse en
las necesidades individuales del niño y no en las percepciones de las
necesidades del niño basadas simplemente en estereotipos o
generalizaciones con respecto a su discapacidad.
Pregunta A-5: ¿Puede un equipo del IEP considerar un plan de aprendizaje a
distancia en el IEP de un niño como un plan de contingencia en caso
de un brote de COVID-19 que requiera el cierre de la escuela?
Respuesta:

Sí. Los equipos del IEP pueden, sin ninguna obligación, incluir planes
de aprendizaje a distancia en el IEP de un niño, que podrían activarse
e implementarse durante un cierre selectivo debido a un brote de
COVID-19. Dichas disposiciones de contingencia pueden incluir la
6

PREGUNTAS Y RESPUESTAS SOBRE LA PRESTACIÓN DE SERVICIOS A NIÑOS CON DISCAPACIDADES DURANTE UN
BROTE DE COVID-19

provisión de educación especial y servicios relacionados en una
ubicación alternativa o la provisión de instrucción en línea o virtual,
llamadas telefónicas educativas y otras actividades educativas
basadas en el plan de estudios, y pueden identificar qué servicios de
educación especial y servicios relacionados, si corresponde, podrían
proporcionarse en el hogar del niño.
La creación de un plan de contingencia antes de que ocurra un brote
de COVID-19 brinda a los proveedores de servicios y a los padres del
niño la oportunidad de llegar a un acuerdo sobre qué circunstancias
desencadenarían el uso del plan de aprendizaje a distancia del niño y
los servicios que se proporcionarían durante este período.
Pregunta A-6: ¿Qué otras actividades además de la educación especial y los
servicios relacionados pueden y no pueden proporcionarse con los
fondos de la Parte B de la Ley IDEA antes y durante un brote de
COVID-19?
Respuesta:

Los fondos de la Parte B de la Ley IDEA se pueden usar para
actividades que se relacionen directamente con proporcionar y
garantizar la continuidad de la educación especial y los servicios
relacionados para niños con discapacidades. Por ejemplo, una LEA
puede usar los fondos de la Parte B de la Ley IDEA para difundir
información sobre salud y COVID-19 que esté específicamente
relacionada con niños con discapacidades, para desarrollar planes de
emergencia para niños con discapacidades o para proporcionar otra
información (p. ej., orientación sobre la coordinación de la prestación
de servicios en lugares alternativos como se describe en la Pregunta
A-5) a las partes que puedan necesitar dicha información, incluido el
personal escolar responsable de implementar los IEP, los padres de
niños elegibles y el personal en lugares alternativos donde se puede
proporcionar educación especial y servicios relacionados. Sin
embargo, las LEA no pueden usar los fondos de la Parte B de la Ley
IDEA para desarrollar o distribuir orientación general sobre la COVID19 o para llevar a cabo actividades que no sean específicas para niños
con discapacidades (p. ej., actividades generales sobre la COVID-19
para todos los niños y el personal). Además, las LEA no pueden usar
los fondos de la Parte B de la Ley IDEA para administrar futuras
vacunas contra la COVID-19 a ningún niño, incluidos los niños con
discapacidades.
7

PREGUNTAS Y RESPUESTAS SOBRE LA PRESTACIÓN DE SERVICIOS A NIÑOS CON DISCAPACIDADES DURANTE UN
BROTE DE COVID-19

B.

LA PARTE C DE LA LEY IDEA Y LA COVID-19

Pregunta B-1: ¿Deben las agencias principales estatales continuar prestando
servicios de intervención temprana a bebés y niños pequeños con
discapacidades durante un brote de COVID-19 si las oficinas están
cerradas?
Respuesta:

Si las oficinas de la agencia principal estatal o el programa o
proveedor de EIS están cerradas, no será necesario prestar los
servicios de la Parte C a los bebés y niños pequeños con
discapacidades y sus familias durante ese período de tiempo. Si las
oficinas de la agencia principal están abiertas pero las oficinas del
programa o proveedor de EIS en un área geográfica específica están
cerradas debido a inquietudes de salud y seguridad pública como
resultado de un brote de COVID-19 en esa área, el programa o
proveedor de EIS no estará obligado a prestar servicios durante el
cierre. Si las oficinas permanecen abiertas, pero los servicios de la
Parte C no se pueden prestar en un lugar en particular (como en el
hogar del niño), por un proveedor de EIS en particular o a un niño en
particular que está infectado con COVID-19, entonces la agencia
principal debe garantizar la continuidad de los servicios, por ejemplo,
prestando servicios en una ubicación alternativa, utilizando un
proveedor de EIS diferente o a través de medios alternativos, como
servicios de consulta para los padres.
Además, una vez que las oficinas vuelvan a abrir, el coordinador de
servicios y los proveedores de EIS para cada niño deben determinar si
las necesidades de servicio del niño han cambiado y decidir si el
equipo del plan de servicio familiar individualizado (Individualized
Family Service Plan, IFSP) debe reunirse para revisar el IFSP del niño
y determinar si es necesario realizar algún cambio. Si las oficinas
están cerradas y los servicios no se prestan durante un período
prolongado, el equipo del IFSP debe reunirse según el título 34 §
303.342(b)(1) del CFR para determinar si se necesitan cambios en el
IFSP y para determinar si los servicios compensatorios son necesarios
para abordar el retraso en el desarrollo del bebé o niño pequeño.

8

PREGUNTAS Y RESPUESTAS SOBRE LA PRESTACIÓN DE SERVICIOS A NIÑOS CON DISCAPACIDADES DURANTE UN
BROTE DE COVID-19

Pregunta B-2: ¿Qué debe hacer una agencia principal estatal o un proveedor del
programa de EIS para prestar servicios de la Parte C si sus oficinas
están abiertas, pero no pueden prestar servicios de acuerdo con el
IFSP de un bebé o niño pequeño durante un brote de COVID-19?
Respuesta:

Si las oficinas permanecen abiertas, pero los servicios de la Parte C
no se pueden prestar en un lugar en particular (como en el hogar del
niño), por un proveedor de EIS en particular o a un niño en particular
que está infectado con COVID-19, entonces la agencia principal debe
garantizar la continuidad de los servicios, caso por caso y en
consonancia con el cuidado de la salud y la seguridad del estudiante y
de quienes le prestan servicios. Como ejemplo, la agencia principal
puede considerar la prestación de servicios en una ubicación
alternativa, utilizando un proveedor de EIS diferente o mediante
medios alternativos, como un servicio de consulta para los padres.
Una vez que los servicios se reanuden por completo, el coordinador
de servicios y los proveedores de EIS para cada niño deben evaluar al
niño para determinar si sus necesidades de servicio han cambiado y
para decidir si el equipo del IFSP debe reunirse para revisar el IFSP
del niño con el fin de identificar si es necesario hacer cambios en
dicho plan. Si las oficinas están cerradas y los servicios no se prestan
durante un período prolongado, el equipo del IFSP debe reunirse
según el Título 34 § 303.342(b)(1) del CFR para determinar si se
necesitan cambios en el IFSP y decidir si se necesitan servicios
compensatorios.
Si un proveedor de EIS no puede prestar los servicios de la Parte C en
el hogar del niño durante un brote de COVID-19, pero el programa o
proveedor de EIS determina que es seguro prestar los servicios
presenciales de la Parte C en otro entorno, como un hospital o clínica,
entonces el niño podría recibir servicios temporales en dichos lugares.
Además, si la agencia principal o el proveedor de EIS determinan que
los servicios presenciales de la Parte C no deben proporcionarse
durante un período de tiempo, entonces el proveedor de EIS o el
coordinador de servicios pueden consultar con los padres a través de
una teleconferencia u otro método alternativo (como correo electrónico
o videoconferencia), de conformidad con los intereses de privacidad,
para proporcionar servicios de consulta, orientación y asesoramiento
según sea necesario. Sin embargo, determinar cómo proporcionar los
servicios de la Parte C de manera consistente con la guía de
9

PREGUNTAS Y RESPUESTAS SOBRE LA PRESTACIÓN DE SERVICIOS A NIÑOS CON DISCAPACIDADES DURANTE UN
BROTE DE COVID-19

seguridad y salud pública más actualizada se deja a discreción de la
agencia principal y el programa y el proveedor de EIS que atienden a
un niño y una familia en particular.
Pregunta B-3: ¿Qué actividades, además de la prestación de servicios, pueden y no
pueden proporcionarse con los fondos de la Parte C de la Ley IDEA
antes y durante un posible brote de COVID-19?
Respuesta:

Los fondos de la Parte C de la Ley IDEA se pueden usar para
actividades que se relacionen directamente con la prestación y la
garantía de la continuidad de los servicios de la Parte C para los niños
elegibles y sus familias. El Estado puede usar los fondos de la Parte C
de la Ley IDEA para difundir información sobre salud y COVID-19 a las
partes relevantes, desarrollar planes de emergencia para respaldar la
provisión y continuidad de los servicios de la Parte C o proporcionar
otros datos a las partes relevantes que necesitan esta información (p.
ej., cómo el personal de la agencia principal o los programas o los
proveedores de EIS pueden proporcionar servicios alternativos o
servicios en ubicaciones alternativas como se describe en la Pregunta
B-2). Las partes relevantes pueden incluir padres de niños elegibles,
centros de cuidado infantil, personal en otros lugares donde se prestan
servicios de intervención temprana, programas y proveedores de EIS y
fuentes primarias de referencia. También se pueden financiar otras
actividades relacionadas con la prestación de servicios, incluida la
prestación de servicios de coordinación, evaluaciones y valoraciones.
Sin embargo, el estado no puede usar los fondos de la Parte C de la
Ley IDEA para administrar futuras vacunas contra la COVID-19, ya
que es un servicio médico según el Título 34 §303.13(c)(3) del CFR.

10

